Name: 82/576/EEC: Decision No 114 of 7 July 1982 adapting model form E 111 for use in the Community enlarged by the accession of Greece and taking into account the extension of the social security Regulations to self-employed persons and their families
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-14

 Avis juridique important|31982D057682/576/EEC: Decision No 114 of 7 July 1982 adapting model form E 111 for use in the Community enlarged by the accession of Greece and taking into account the extension of the social security Regulations to self-employed persons and their families Official Journal L 241 , 14/08/1982 P. 0001 - 0002++++DECISION NO 114 OF 7 JULY 1982 ADAPTING MODEL FROM E 111 FOR USE IN THE COMMUNITY ENLARGED BY THE ACCESSION OF GREECE AND TAKING INTO ACCOUNT THE EXTENSION OF THE SOCIAL SECURITY REGULATIONS TO SELF-EMPLOYED PERSONS AND THEIR FAMILIES ( 82/576/EEC ) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS , HAVING REGARD TO ARTICLE 81 ( A ) OF COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY , UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DEAL WITH ALL ADMINISTRATIVE QUESTIONS ARISING FROM REGULATION ( EEC ) NO 1408/71 AND SUBSEQUENT REGULATIONS , HAVING REGARD TO ARTICLE 2 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 574/72 OF 21 MARCH 1972 FIXING THE PROCEDURE FOR IMPLEMENTING REGULATION ( EEC ) NO 1408/71 , UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DRAW UP MODELS OF CERTIFICATES , CERTIFIED STATEMENTS , DECLARATIONS , APPLICATIONS AND OTHER DOCUMENTS NECESSARY FOR THE APPLICATION OF THE REGULATIONS , HAVING REGARD TO DECISION NO 112 OF 28 FEBRUARY 1980 LAYING DOWN THE SIMPLIFIED MODEL FORMS NECESSARY FOR THE APPLICATION OF COUNCIL REGULATION ( EEC ) NO 1408/71 AND COUNCIL REGULATION ( EEC ) NO 574/72 , WHEREAS THE SAID MODEL FORMS SHOULD BE ADAPTED FOR USE IN THE COMMUNITY ENLARGED BY THE ACCESSION OF GREECE ; WHEREAS IT IS APPROPRIATE TO ADAPT THESE MODELS ALSO TO TAKE ACCOUNT OF THE EXTENSION OF REGULATIONS ( EEC ) NO 1408/71 AND ( EEC ) NO 574/72 TO SELF-EMPLOYED PERSONS AND THEIR FAMILIES AS FROM 1 JULY 1982 ; WHEREAS , IN PARTICULAR , THE CONDITIONS LAID DOWN IN ANNEX VI TO REGULATION ( EEC ) NO 1408/71 FOR THE GRANTING OF SICKNESS INSURANCE BENEFITS IN KIND TO SELF-EMPLOYED PERSONS SUBJECT TO BELGIAN LEGISLATION IN THE CASE OF A STAY IN A MEMBER STATE OTHER THAN BELGIUM NECESSITATE THE DRAWING UP OF A SPECIAL MODEL FORM ; WHEREAS IT IS A MATTER OF URGENCY , HAS DECIDED AS FOLLOWS : ( A ) MODEL FORM E 111 , ADOPTED BY DECISION NO 112 SHALL , AS FROM 1 JULY 1982 , BE REPLACED BY MODEL E 111 AS PRINTED BELOW ( ANNEX 1 ) . AS FAR AS EMPLOYED PERSONS ARE CONCERNED , THE INSTITUTIONS OF MEMBER STATES OTHER THAN GREECE , HOWEVER , SHALL RETAIN THE RIGHT TO USE THE MODEL ADOPTED BY DECISION NO 112 AS LONG AS STOCKS LAST . ( B ) BELGIAN INSTITUTIONS SHALL USE THE SPECIAL E 111 MODEL SHOWN BELOW ( ANNEX 2 ) FOR INSURED PERSONS COVERED BY THE SCHEME FOR SELF-EMPLOYED PERSONS . THE PRESENT DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THE CHAIRMAN OF THE ADMINISTRATIVE COMMISSION A . TRIER ANNEXES 1 AND 2 : SEE O.J .